Title: From William Eustis to Thomas Boylston Adams, 31 January 1825
From: Eustis, William
To: Adams, Thomas Boylston


				
					Dr. Sir,
					Sunday Jany 31st. 1825.
				
				I have been so much gratified by the mail of to day as to induce me to continue the mail as far as Quincy. I was somewhat prepared for this recount—its conformation from such a source is truely gratifying. With my best respects to your father You will with the return of the letter have the goodness to let me know how he is.Yrs
				
					W Eustis.
				
				
			